Third District Court of Appeal
                                State of Florida

                         Opinion filed December 16, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D20-1283
                          Lower Tribunal No. 18-15287
                              ________________


                                F.C., the father,
                                     Appellant,

                                         vs.

              Department of Children and Families, et al.,
                                    Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Jason E. Dimitris,
Judge.

      Albert W. Guffanti, P.A., and Albert W. Guffanti, for appellant.

       Karla Perkins, for appellee Department of Children and Families; Thomasina
F. Moore (Tallahassee); Moffa, Sutton, & Donnini, P.A., and Jonathan W. Taylor
(Ft. Lauderdale), for appellee Guardian ad Litem Program.


Before EMAS, C.J., and LINDSEY, and GORDO, JJ.

      PER CURIAM.
      F.C., the father, appeals a final judgment terminating his parental rights

entered after a bench trial. The trial court found, as statutory grounds for terminating

the father’s parental rights, that the father failed to substantially comply with his

case plan for 12 months after the child was adjudicated dependent, in violation of

section 39.806(1)(e)(1), Florida Statutes (2020), and failed to substantially comply

with his case plan for any 12 of the 22 months the child has been in care, in violation

of section 39.806(1)(e)(3), Florida Statutes (2020). The court further found the

father’s failure to comply with his case plan was not due to a lack of financial

resources.

      It is within the trial court’s province to weigh the evidence and make

credibility determinations. I.D. v. Dep’t of Child. & Fams., 13 So. 3d 1117, 1120

(Fla. 3d DCA 2009) (citing M.R. v. Dep’t of Child. & Fam. Servs., 783 So. 2d 277,

278 (Fla. 3d DCA 2001)). Once the trial court determines the Department met its

burden, the court’s order is clothed with a “presumption of correctness.” See C.G.

v. Dep’t of Child. & Fams., 67 So. 3d 1141, 1143 (Fla. 3d DCA 2011). Thus, this

Court’s review is “highly deferential.” Id. On challenges to the sufficiency of the

evidence, this Court should affirm if the trial court’s order is supported by competent

substantial evidence. T.P. v. Dep’t of Child. & Fam. Servs., 935 So. 2d 621, 624

(Fla. 3d DCA 2006). However, on pure issues of law, this Court’s review is de novo.

Fla. Dep’t of Child & Fams. v. M.N., 199 So. 3d 452, 454 (Fla. 3d DCA 2016).



                                           2
      Here, we find no legal error and that the trial court’s order is supported by

competent substantial evidence. See C.B. v. Dep’t of Child. & Fams., 257 So. 3d

1078, 1081 (Fla. 4th DCA 2018) (explaining that mere completion of case plan tasks

does not equate to “substantial compliance” with a case plan); In re D.R., 812 So.

2d 447, 447 (Fla. 2d DCA 2002) (affirming an order terminating parental rights

when the father failed to substantially comply with his case plan by committing new

legal violations, violating probation, and failing to remedy a drug problem); D.G. v.

Dep’t of Child. & Fams., 77 So.3d 201, 207 (Fla. 4th DCA 2011) (“Where the trial

court’s finding that there is clear and convincing evidence to terminate parental

rights is supported by competent, substantial evidence, the appellate court has no

choice but to affirm.”).

      Affirmed.




                                         3